Citation Nr: 1219847	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1946 to February 1947, and from December 1950 to September 1952.  He is the recipient of multiple military awards and decorations, including the Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's current bilateral hearing loss disability is causally related to noise exposure during his (combat) active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to both of the appellant's periods of active duty are negative for notations of hearing loss.  At military separation medical examinations conducted in February 1947 and August 1952, the appellant's hearing acuity was 15/15, bilaterally, on whispered voice testing.  

In May 2009, the appellant submitted a claim of service connection for bilateral hearing loss.  He indicated that he had been exposed to acoustic trauma from heavy artillery during his tour of duty in Korea.  

In support of his claim, the appellant submitted a July 2009 statement from his spouse who indicated that she and the appellant had been married since September 1952 and had dated for five years prior to their marriage.  She recalled that before his tour of duty in Korea, the appellant had had no difficulty hearing.  After his return, however, he seemed to have difficulty hearing.  She explained that she had had to speak louder than normal in order for the appellant to understand her.  She also indicated that the appellant's hearing acuity seemed to have worsened over the years.  The appellant's spouse recalled that their family doctor, who had long since retired, had always told her that the appellant would benefit from hearing aids, but he had never gotten any as they had been unable to afford them.  

In support of the appellant's claim, the RO obtained VA clinical records showing that in May 2009, the appellant's VA primary care physician referred him for a hearing evaluation because it was his opinion that the appellant exhibited significant hearing loss which was disruptive to his medical treatment as well as his home life.  The following month, the appellant was examined in the VA audiology clinic.  Audiometric testing confirmed that the appellant had bilateral sensorineural hearing loss disability which was producing difficulty understanding conversational speech.  The appellant was fitted hearing aids.  

In September 2009, the appellant underwent VA medical examination in connection with his claim.   He reported that he had developed hearing loss while serving in combat in Korea.  He indicated that his hearing acuity had gradually worsened since that time.  The appellant reported that while serving in Korea, he had worked in a motor pool for an artillery unit.  He indicated that during that time, he had been exposed to significant acoustic trauma from artillery fire.  He did not wear hearing protection.  The appellant reported that after his separation from service, he had worked in a steel mill making wire and that he wore hearing protection.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
60
65
LEFT
45
50
60
60
65

After examining the appellant, the examiner diagnosed the appellant as having bilateral sensorineural hearing loss.  The examiner indicated that he was unable to provide an opinion as to whether the appellant's current hearing loss was due to military noise exposure versus the aging process as he had not been provided with the appellant's claims folder.  

In an October 2009 addendum, the examiner indicated that he had since reviewed the appellant's claims folder.  He noted that the appellant's service personnel records confirmed that he had worked as a truck mechanic and had been awarded the Combat Infantryman Badge, confirming the appellant's reports of in-service acoustic trauma.  He further noted that the appellant's service treatment records showed that he had not undergone audiometric testing in service.  The examiner indicated that without military audiometric records or a complaint of hearing loss in the service treatment records, he was unable to state whether the appellant's current hearing loss is related to acoustic trauma during service without resorting to speculation.  He indicated, however, that it is likely that the appellant's age was a contributing factor to his current hearing loss.  

In a January 2012 statement, the appellant indicated that during his tour of duty in Korea, he worked as a truck driver hauling ammunition.  He indicated that his duties took him to the front line where he was subject to significant noise exposure from artillery fire.  The appellant also recalled a specific incident in which an incoming round had exploded next to his right ear causing immediate loss of hearing.  After he was transferred to Japan, the appellant recalled that his hearing acuity continued to be significantly decreased.  He recalled performing "self tests" on his right ear by plugging his left ear and seeing how much he could hear.  The appellant indicted that although he kept performing these tests, his hearing did not come back.  He indicated that because he was young, however, he did not seek immediate medical attention.  He indicated that it was not until approximately 30 years prior that he pursued medical care for his hearing loss.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran. 3 8 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for bilateral hearing loss disability which he contends is causally related to his exposure to significant acoustic trauma in service.  

As a preliminary matter, the Board finds that the appellant has provided consistent and detailed statements of significant in-service noise exposure during his period of active duty in Korea.  The appellant's service records corroborate his participation in combat in Korea, an environment consistent with significant acoustic trauma.  Based on the foregoing, the Board finds that there is ample evidence to establish that the appellant experienced significant acoustic trauma during service.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to evidence of in-service noise exposure, the record on appeal contains competent and credible evidence of continuous hearing loss since service.  In written statements and in clinical settings, the appellant has described having experiencing decreased hearing acuity since service.  His spouse has also provided testimony to the effect that she noticed that the appellant has exhibited difficulty hearing since returning from Korea.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Given the consistency of the appellant's statements and the level of detail he has provided, and noting that such statements have been corroborated by his spouse, the Board finds that they are credible.  

Based on the foregoing, the Board finds that there is sufficient evidence to establish that the appellant sustained significant acoustic trauma during service and has experienced continuous decreased hearing acuity since that time.  

In addition to this evidence, the record contains the results of VA audiometric testing conducted in June 2009 and September 2009, both of which document that the appellant presently exhibits a bilateral hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  The September 2009 VA medical examination report further indicates that the appellant's current hearing loss is consistent with noise exposure and aging.

The Board does recognize that in October 2009, the examiner indicated that he could not state without resorting to speculation that the appellant's current hearing loss was due to acoustic trauma in service, as audiometric testing was not conducted at the time of service separation.  The U.S. Court of Appeals for Veterans Claims (Court), however, has made clear that this does not preclude an award of service connection.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Rather, service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Id. at 158-60.  

In this case, after carefully considering the record, the Board finds that the evidence is sufficient to establish service-connection for bilateral hearing loss disability.  Again, the appellant currently exhibits a bilateral hearing loss disability of the type which has been determined to be associated with noise exposure.  He has provided credible evidence of in-service noise exposure, consistent with the circumstances of his combat service.  The appellant and his spouse have also provided credible evidence of decreased hearing acuity since service.  See, 38 U.S.C.A. § 1154(b).

Although the October 2009 VA medical examiner was unable to state with certainty that the appellant's current hearing loss is due to in-service noise exposure, certainty is not required.  As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Rather, the Board finds that the evidence is in equipoise as to whether the appellant's current hearing loss was incurred in service due in-service noise exposure.  Under these circumstances, the record is sufficient to award service connection.

In reaching this decision, the Board notes that the VA examiner's October 2009 opinion raises some question as to whether the aging process may have contributed to the appellant's current hearing loss.  Nonetheless, given the evidence of record, the Board concludes that reasonable doubt must be resolved in favor of the appellant.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).  Thus, absent any indication of what portion of the appellant's hearing loss is due to service versus the aging process, the Board concludes that reasonable doubt must be resolved in favor of the appellant and his current hearing loss attributed to in-service noise exposure.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted. .




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


